4>HI-IS
                                ELECTRONIC RECORD




COA #      02-14-00233-CR                        OFFENSE:       49.04


           Jimmy Eugene Johns v. The State
STYLE:     ofTexas                               COUNTY:        Tarrant

COA DISPOSITION:         DISM                    TRIAL COURT:   Criminal District Court No. 1


DATE: 04/23/15                   Publish: NO     TCCASE#:       1332690D




                          IN THE COURT OF CRIMINAL APPEALS


         Jimmy Eugene Johns v. The State of
STYLE:   Texas                                       CCA#:
                                                                     4>v/-/r
         APPFLlAA/T***                Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

    S     Rett's                                     JUDGE:

DATE: A/o*.        fr.    2^/^                       SIGNED:                           PC:

JUDGE:    Pa                                         PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD